By the Coubt.
B., after conviction and sentence under a village ordinance, duly filed a petition in error in the common pleas. That court reversed the judgment of the mayor. The village carried the ease on error to the district court, which held that it had no jurisdiction, and dismissed the ease.
Ji"eld: Where a defendant in a criminal action, institutes proceedings in error and obtains, in a court above the trial court, a judgment of reversal, the prosecutor may properly seek, in a still higher court, a reversal of that judgment.
Although the district court erred in holding that it did not have jurisdiction of the case, an inspection of the record shows that the judgment of the court of common pleas was right. The effect of the judgment now complained of being an affirmance of the common pleas, we decline to reverse it.

Judgment of the common pleas court affirmed.